DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Objections
Claims 1, 5-8, 11, 12, and 14 are objected to because of the following informalities:  
As to claim 1, applicant should amend “the cartridge holder” in line 42 to “the cartridge holding structure” (as introduced in line 21) for the sake of consistency.  
As to claim 13, applicant should amend “a proximal direction” in line 8 to read “[a]the proximal direction” as a proximal direction was already introduced in line 6.
Claims 5-8, 11, 12, and 14 are objected to by virtue of their dependency from an objected-to base claim.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 5-8, 11-15 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Claim 13 recites the limitation “the coupling mechanism” in line 36. There is insufficient antecedent basis for this limitation in the claim. The examiner notes that this term is also recited in lines 41 and 45 (and applicant should be careful/aware of this when amending the claim).
Claim 15 recites the limitation “the housing” in line 22. There is insufficient antecedent basis for this limitation in the claim
Claim 15 recites “50% of a length of the mounted cartridge” in lines 31-32, but then also recites “50% of a cartridge length” in line 36. It is not clear if these are referring to the same thing. Until this is amended, the examiner will assume that it is.
Claims 5-8, 11, 12, 14, and 16 are rejected by virtue of their dependency from a rejected base claim.
	 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 15-17 and 19-22 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Hansen et al. (US 2004/0108339 A1, cited previously and hereinafter ‘Hansen’).
As to claim 15, Hansen discloses a method of operating a drug delivery system (Figs. 1-5), comprising providing a cartridge (8) comprising a cylindrical body portion having opposed distal and proximal portions (seen in Figs. 2-4), a distal outlet portion (top 6) and an axially displaceable piston 
As to claim 16, Hansen teaches the method of operating a drug delivery device system as in claim 15, further comprising inspecting the inserted cartridge through the actuation sleeve inspection structure (see para 0021).

As to claim 17, Hansen discloses a drug delivery device (Figs. 1-5) adapted to receive a cartridge (8) and hold it in a mounted position, thereby providing a mounted cartridge (Figs. 1-3), the cartridge comprising a cylindrical body portion (barrel of cartridge 8), a distal outlet portion (distal end within and including top 6) and an axially displaceable piston (9), the drug delivery device comprising: - a housing (1), - an expelling assembly comprising: - a piston rod (para 0022) adapted to engage and axially displace the piston in a mounted cartridge in a distal direction to thereby expel a dose of drug from the cartridge (para 0022), and - a drive assembly (all parts of “dose setting and injection part” attached to piston rod) adapted to move the piston rod in the distal direction corresponding to a set dose (see para 0002, 0021, claim 1), - a front-loaded cartridge holder assembly (clamping member 12) having a central axis and being adapted to receive and hold the cartridge in a mounted state, comprising: a distal receiving opening (distal opening of cartridge holder 2), and cartridge holding structure (tongues 17) actuatable between: a receiving state in which a cartridge can be received in a proximal direction through the distal receiving opening (receiving state being interpreted as the position of tongues 17 when they are fully diverged outwardly), and a holding state in which a received cartridge is held in the mounted state (para 0024, 0029), wherein the cartridge holding structure further comprises one or more locking arms (tongues 17 being interpreted as “locking arms”) each having distal gripping portions (18), wherein each locking arm is structured to move proximally into the distal receiving opening when the cartridge holding structure is actuated from the receiving state to the holding state, whereby each locking arm is structured to move both, radially inwards towards the central axis, and proximally, thereby being structured to grip a distally facing surface of a cartridge, when present (Figs. 1-4, para 0024, 0028, 0029) and each locking arm is structured to move distally 
As to claim 19, Hansen discloses the drug delivery device as in claim 17 and further wherein the actuation sleeve comprises one or more openings or is at least partially transparent, thereby providing the inspection structure (window 5 being considered a transparent opening).
As to claim 20, Hansen discloses the drug delivery device as in claim 17 and further wherein the cartridge holding structure (17) is rotationally coupled to the actuation sleeve (see para 0028-0029, as ring 3 rotates this results in axial/lateral movement of tongues 17).
As to claim 21, Hansen discloses the drug delivery device as in claim 17, wherein the actuation sleeve encloses a distal portion (see annotated Fig. 4 below) of the cartridge holding structure in the holding state (see Figs. 1-3 compared to the annotated Fig. 4 below; the annotated distal portion being enclosed by cartridge holder 2 which was interpreted as part of actuation sleeve).

    PNG
    media_image1.png
    644
    475
    media_image1.png
    Greyscale

As to claim 22, Hansen discloses the drug delivery device as in claim 17 in combination with a cartridge (8) comprising a cylindrical body portion (barrel of cartridge 8), a distal outlet portion (distal end within and including top 6) and an axially displaceable piston (9), the cartridge being adapted to be received in and held in the mounted state in the cartridge holder assembly (see Figs. 1-3).


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
Claim 18 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hansen as applied to claim 17, and further in view of Hoffman et al. (US 5,002,537 – cited in previous office action and hereinafter ‘Hoffman’).
As to claim 5, Hansen discloses the drug delivery device as in claim 17 as described above, but is silent to wherein at least one of the one or more locking arms comprises one or more openings or is at least partially transparent.
Hoffman discloses a drug delivery device (Figs. 4-5) having one or more locking arms (52) and teaches that any parts of the device can be transparent “so that the content of the cartridge 4 can be viewed” (see paragraph beginning line 63 col. 6).
It would have been obvious to one having ordinary skill in the art before the invention was made to modify the one or more locking arms of Hansen (as well as any other parts of Hansen) such that they are transparent in view of Hoffman. One would have been motivated to so in order to more easily view the cartridge 8 within the device (see paragraph beginning line 63 col. 6 of Hoffman).

Allowable Subject Matter
Claims 1 and 13 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 5-8, 11 and 12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
As to claim 1, the applicant has incorporated previous claims 9 and 10 (in which claim 10 depended from 9) into claim 1. It was noted in the previous office action that while Hansen, believed to be the closest prior art of record, teaches a drug delivery device as in previous claim 9 (see 10/6/2020 Non-Final Rejection), Hansen does not additionally teach wherein the actuation sleeve is actuatable from a loading state through an intermediate state to the holding state, wherein: the cartridge holder is actuated from the receiving state to the holding state when the actuation sleeve is actuated from the loading state simultaneously (see paragraph 0029 which reads "the operation ring 3 is rotated rightward whereby its pins 10 engaging the helical cut out 16 will draw the clamping member 12 into the cartridge holder and the closing members 18 will be moved radially inward in front of the cartridge to maintain it in the cartridge holder. At the same time the coupling ring 21 is by the other set of pins which engage the recesses 22…” (emphasis added)) when referring to actuation of the cartridge holder and coupling mechanism.
Claims 5-8, 11, and 12 depend from claim 1.
As to claim 13, while Hansen teaches many of the limitations of claim 13 (see 10/06/2020 office action), Hansen is silent to the limitations of wherein the actuation sleeve is actuatable from the loading state through an intermediate state to the mounted state, wherein: the cartridge holder is actuated from the receiving state to the holding state when the actuation sleeve is actuated from the loading state to the intermediate state, and the coupling mechanism is actuated from a resetting state to an operational state when the actuation sleeve is actuated from the intermediate state to the mounted state, in combination with the rest of the limitations of claim 13.
Claim 14 depends from claim 13.

Response to Arguments
The applicant’s Remarks submitted 3/5/2021 have been considered. The applicant merely argues with regard to the prior art that “Applicants have amended the claims so all independent claims include allowable subject matter”. It appears that new claims 15 and 17 are similar to previous claims 13 and 1, respectively, but with subject matter from previous claim 12 incorporated therein. However, previous claim 12 was only indicated allowable because it depended from claim 10. The applicant did not bring in all of the intervening subject matter from previous claim 10 (and also intervening previous claim 9) in the new claims, and Hansen was thus used to reject these new claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to James D Ponton whose telephone number is (571)272-1001.  The examiner can normally be reached on M-Th 9:00am-6:30pm, F 9:00am-1:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 5712723383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/James D Ponton/Examiner, Art Unit 3783                                                                                                                                                                                                        /BHISMA MEHTA/Supervisory Patent Examiner, Art Unit 3783